DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19, in the reply filed on 4/1/21 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that there would be no serious burden to include claim 20 when examining this application. In addition, a search of the relevant prior art for the claims of Group I would inherently cover a corresponding search for the claim of Group II.”.  This is not found persuasive because there would be a serious search and examination burden if restriction were not required for the reasons set forth in paragraph 3 of the Office action mailed on 3/16/21 and including the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the prior art applicable to one invention would not likely be applicable to another invention as Group I is directed to the method statutory class of invention and Group II is directed to the product/article statutory class of invention which different statutory classes of invention each require particular search and examination practices/burdens not required by the other (e.g. see MPEP 2113) and further as also noted in the Office action the inventions require a different field of search and including searching different classes/subclasses and employing different search queries as searching Group I requires searching for the method steps claimed (including in method classes/subclasses/groups) whereas searching for Group II requires searching for the product/article claimed (including in product/article classes/subclasses/groups) not requiring the method steps of Group I are performed.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 15/609,250 and 62/343,757, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application(s) (see in particular Figures 23-27 and Paragraphs 0028-0032 and 00117-00130 describing spot color and spot percentage) do not disclose at least the steps in claim 1 of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure, wherein the structure heights for the plurality of printed regions vary across the a three-dimensional structure; for each determined structure height, determining an associated spot percentage of a selected spot color, wherein each determined spot percentage corresponds to a ratio of the structure height to a maximum structure height; for each printed region, determining a print layer thickness based on the spot percentage for that printed region; determining a layer thickness profile comprising an array of the determined print layer thicknesses for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to provide proper antecedent bases for the claimed subject matter in claim 1 of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure, wherein the structure heights for the plurality of printed regions vary across the a three-dimensional structure; for each determined structure height, determining an associated spot percentage of a selected spot color, wherein each determined spot percentage corresponds to a ratio of the structure height to a maximum structure height; for each printed region, determining a print layer thickness based on the spot percentage for that printed region; determining a layer thickness profile comprising an array of the determined print layer thicknesses for the plurality of printed regions across the three-dimensional structure” and  “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions; such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is equal in thickness, while the structure heights for the plurality of printed regions vary across the a three-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a layer thickness profile comprising an array of the determined print layer thicknesses for the plurality of printed regions across the three-dimensional structure”, “printing multiple successive layers”, and “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions; such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is equal in thickness, while the structure heights for the plurality of printed regions vary across the a three-dimensional structure”.  The limitation (including lacking antecedent basis in the specification) is unclear and confusing as to what is required.  It appears the limitation is intended to require each of the printed regions of the printed three-dimensional structure contains a same number of layers of structural material and wherein each layer of structural material in a given printed region has equal thickness as would be required to achieve wherein each of the multiple successive layers has the same layer 
Claim 1 requires “a layer thickness profile comprising an array of the determined print layer thicknesses for the plurality of printed regions across the three-dimensional structure”, “printing multiple successive layers”, and “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions” so that the determined print layer thickness is that of a single layer of the multiple successive layers.  However, claim 9 requires “the shade of each pixel of the monochromatic image corresponds to the print layer thickness for the respective printed region”, claim 8 requires “the shade of each pixel corresponds to the spot percentage for the respected printed region”, and claim 1 requires “each determined spot percentage corresponds to a ratio of the structure height for the respective printed region to a maximum structure height” so that claim 9 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See above wherein the limitation in claim 1 “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions; such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is equal in thickness, while the structure heights for the plurality of printed regions vary across the a three-dimensional structure” requires each of the printed regions of the printed three-dimensional structure contains a same number of layers of structural material and wherein each layer of structural material in a given printed region has equal thickness as otherwise each of the multiple successive layers would not have the same layer thickness profile across the plurality of printed regions; such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop et al. (U.S. Patent Application Publication 2015/0093552) in view of Miller (U.S. Patent Application Publication 2017/0341304).
Biskop discloses a method of printing a three-dimensional structure, comprising: (step 10) designing a virtual three-dimensional structure by means of CAD-software (the printed structure comprising to be printed regions as shown in Figure 3A) to obtain structural parameters defining the shape of the three-dimensional structure (Figures 1 and 3A and Paragraph 0021) (i.e. determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure, 
In the event it somehow considered Biskop does not necessarily expressly disclose those limitations of claims 1, 5, 17, and 18 considered to be taught as set forth above the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method of printing a three-dimensional structure as taught by Biskop comprises: determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure, wherein the structure heights for the plurality of to be printed regions vary across the a three-dimensional structure following that taught by Biskop of designing a virtual three-
As to the limitations of “for each printed region, determining a print layer thickness based on the spot percentage for that printed region; determining a layer thickness profile comprising an array of the determined print layer thicknesses for the plurality of printed regions across the three-dimensional structure” and “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions; such that, for each printed region of the resulting three-
Regarding claim 8, Biskop teaches generating a monochromatic image comprising a plurality of pixels (5) that correspond to the plurality of to be printed regions, wherein each pixel comprises a shade of the selected spot color, wherein the shade of each pixel corresponds to the spot percentage for the respected printed region (Figure 3B).  
Regarding claim 9, Biskop teaches the shade of each pixel of the monochromatic image corresponds to a ratio of the structure height to a maximum structure height and considered to corresponds to the print layer thickness for the respective printed region in as much as the limitation is currently understood in view of the 35 USC 112 rejection above. 
Regarding claim 10, Biskop as modified by Miller teach the thickness profile for each layer of structural material is based on the monochromatic image.
Regarding claim 12, Biskop does not require the plurality of printed regions comprises any particular number of printed regions, e.g. Figure 3 depicts 16.  Biskop is not limited to printing a three-dimensional structure of any particular size.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of printed regions in Biskop as modified by Miller comprises any desired number such as at least 20 printed regions as a 
Regarding claim 15, Biskop teaches each of the successive layers is printed with an inkjet printer, i.e. a two-dimensional printer.
Regarding claim 19, Biskop teaches wherein the printed three-dimensional structure has a contoured upper surface (Figure 3A).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1-6, 8-10, 12, 15, and 17-19 above, and optionally further in view of Fawson et al. (WO 2015/161093).
Biskop as modified by Miller above teach all of the limitations in claims 7 and 11 except for a specific teaching of printing a color layer on top of the three-dimensional structure.  Biskop does not teach away from printing a color layer on top of the three-dimensional structure.  It is known in the same art to print a color layer on top of the three-dimensional structure (such as to give the three-dimensional structure color, optionally so that the three-dimensional structure may be formed of an ink that is less dense than colored ink such that less ink by weight may be used, etc.) and printing the color layer using a color image/horizontal layer of a textured image as taught by Miller (Paragraphs 0078-0080) and optionally further Fawson (Figures 5 and 6 and Page 8, lines 1 to Page 9, line 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Biskop as modified by Miller further comprises printing a color layer on top of the three-dimensional structure as taught by Miller and optionally further Fawson such as to give the three-dimensional structure color, so that the three-dimensional structure may be formed of an ink that is less dense than colored ink such that less ink by weight may be used, etc. (and including wherein .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1-6, 8-10, 12, 15, and 17-19 above, and optionally further in view of Velde et al. (U.S. Patent Application Publication 2004/0183796).
Biskop as modified by Miller above teach all of the limitations in claims 13 and 14 except for a specific teaching the determined spot percentages comprise even increments between 0% and 100% and wherein the print layer thickness for each printed region varies linearly in height as a function of the spot percentage for the respective printed region.  Biskop does not teach away from the determined spot percentages comprise even increments between 0% and 100% wherein the determined intensities/spot percentages must comprise an increment between 0% and 100%.  Further, the print layer thickness for each printed region taught by Biskop as modified by Miller varies in height as a function of the spot percentage for that printed region, i.e. lower percentages of intensity/spot percentage have a lower print layer thickness while higher percentages of intensity/spot percentage have a higher print layer thickness.  Biskop does not teach away from even increments or linearly varying in height wherein it is understood in the same art to use even increments and linear variation in similar intensity/spot percentage/shade level images as evidenced by Miller (Paragraphs 0066 and 0101) and optionally further Velde (Paragraph 0112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the determined spot percentages taught by Biskop as modified by Miller comprise even increments between 0% and 100% as is nothing more than choosing from the finite, predictable solutions (i.e. even or non-even) with a reasonable expectation of success and optionally as further evidenced by Miller and optionally further Velde wherein even increments are used in similar intensity/spot percentage/shade level images.  It would have been .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1-6, 8-10, 12, 15, and 17-19 above, and further in view of Van De Vrie et al. (U.S. Patent Application Publication 2015/0093544).
Biskop as modified by Miller above teach all of the limitations in claim 16 except for expressly teaching some of the structural material printed in each printed region flow across boundaries between the plurality of printed regions, such that the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions.  Biskop teaches the ink, i.e. the structural material, comprises a polymer or monomer with a certain viscosity wherein adjacent positioned droplets merge with each other (Paragraph 0024) wherein it is known in the same art the merging in combination with any additional targeted compensation material as may be needed results in the three-dimensional structure having smooth edges or slopes as taught by Van De Vrie (Paragraphs 0040 and 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention some of the structural material printed in each printed region flow across boundaries between the plurality of printed regions as taught by Biskop as modified by Miller, such that with application of any additional targeted compensation material as may be needed the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions as suggested by Van De Vrie.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/722,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of copending Application No. 16/722,498 fully encompass claims 1-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lu et al. (U.S. Patent Application Publication 2016/0325502) directed to printing a three-dimensional structure comprising a plurality of printed regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746